


Exhibit 10.38


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective on December 10,
2013 (the “Effective Date”) is made by and between CHARTER COMMUNICATIONS, INC.,
a Delaware corporation (the “Company”), and DONALD DETAMPEL (the “Executive”).
RECITALS:
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Executive Vice President and President,
Commercial Services and the Executive desires to serve the Company on the terms
herein provided;
WHEREAS, Executive’s agreement to the terms and conditions of Sections 14, 15
and 16 are a material and essential condition of Executive’s employment with the
Company hereafter under the terms of this Agreement;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.Certain Definitions.


(a)“Annual Base Salary” shall have the meaning set forth in Section 5.


(b)“Board” shall mean the Board of Directors of the Company.


(c)“Bonus” shall have the meaning set forth in Section 6.


(d)The Company shall have “Cause” to terminate Executive’s employment hereunder
upon:


(i)Executive’s breach of a material obligation (which, if curable, is not cured
within ten business (10) days after the Company provides written notice of such
breach) or representation under this Agreement or breach of any fiduciary duty
to the Company which, if curable, is not cured within ten business (10) days
after the Company provides written notice of such breach; or any act of fraud or
knowing material misrepresentation or concealment upon, to or from the Company
or the Board;


(ii)Executive’s failure to adhere in any material respect to (i) the Company’s
Code of Conduct in effect from time to time and applicable to officers and/or
employees generally, or (ii) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive’s duties
under this Agreement, and if Executive has been given a reasonable opportunity
to cure this failure to comply within a period of time which is reasonable under
the circumstances but not more than the thirty (30) day period after written
notice of such failure is provided to Executive; provided that if Executive
cures this failure to comply with such a policy and then fails again to comply
with the same policy, no further opportunity to cure that failure shall be
required;


(iii)Executive’s misappropriation (or attempted misappropriation) of a material
amount of the Company’s funds or property;


(iv)Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), or entering into any pretrial
diversion program



--------------------------------------------------------------------------------




or agreement or suspended imposition of sentence, with respect to either a
felony or a crime that adversely affects or could reasonably be expected to
adversely affect the Company or its business reputation; or the institution of
criminal charges against Executive, which are not dismissed within sixty (60)
days after institution, for fraud, embezzlement, any felony offense involving
dishonesty or constituting a breach of trust or moral turpitude;


(v)Executive’s admission of liability of, or finding of liability, for a knowing
and deliberate violation of any “Securities Laws.” As used herein, the term
“Securities Laws” means any federal or state law, rule or regulation governing
generally the issuance or exchange of securities, including without limitation
the Securities Act of 1933, the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder;


(vi)conduct by Executive in connection with Executive’s employment that
constitutes gross neglect of any material duty or responsibility, willful
misconduct, or recklessness which, if curable, is not cured within ten business
(10) days after the Company provides written notice of such breach;


(vii)Executive’s illegal possession or use of any controlled substance, or
excessive use of alcohol at a work function, in connection with Executive’s
duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior;


(viii)Executive’s willful or grossly negligent commission of any other act or
failure to act in connection with the Executive’s duties as an executive of the
Company which causes or reasonably may be expected (as of the time of such
occurrence) to cause substantial economic injury to or substantial injury to the
business reputation of the Company or any subsidiary or affiliate of the
Company, including, without limitation, any material violation of the Foreign
Corrupt Practices Act, as described herein below.
If Executive commits or is charged with committing any offense of the character
or type specified in Section 1(e)(iv), (v) or (viii) above, then the Company at
its option may suspend the Executive with or without pay and such suspension
shall not constitute “Good Reason” hereunder or for purposes of any other
arrangement with the Company. If the Executive subsequently is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, or enters into any
type of suspended imposition of sentence or pretrial diversion program with
respect to, any such offense (or any matter that gave rise to the suspension),
the Executive shall immediately repay any compensation paid in cash hereunder
from the date of the suspension. Notwithstanding anything to the contrary in any
stock option or equity incentive plan or award agreement, all vesting and all
lapsing of restrictions on restricted shares shall be tolled during the period
of suspension and all unvested options and restricted shares for which the
restrictions have not lapsed shall terminate and not be exercisable by or issued
to Executive if during or after such suspension the Executive is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, or enters into any
type of suspended imposition of sentence or pretrial diversion program with
respect to, any offense specified in Section 1(e)(iv), (v) or (viii) above or
any matter that gave rise to the suspension.
(e) “Change of Control” shall mean the occurrence of any of the following
events:


(i)an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act of 1934, amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the

2

--------------------------------------------------------------------------------




Exchange Act) of thirty-five percent (35%) or more of the combined voting power
of the Company’s then outstanding voting securities; provided, however, that
voting securities which are acquired in a “Non-Control Transaction” (as
hereinafter defined) assuming that the acquisition of voting securities for this
purpose qualifies as Merger (as hereinafter defined) shall not constitute a
Change of Control;


(ii)the individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute a majority of the Board;
provided, however, that if the election, or nomination for election by the
Company’s common stockholders, of any new director (excluding any director whose
nomination or election to the Board is the result of any actual or threatened
proxy contest or settlement thereof) was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board;


(iii)the consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger where: (1) the stockholders of the Company, immediately
before such Merger own directly or indirectly immediately following such Merger
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such Merger or its controlling
parent entity (the “Surviving Entity”), (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such Merger constitute at least a majority of the members of the
board of directors (or similar governing body) of the Surviving Entity, and (3)
no Person other (X) than the Company, its subsidiaries or affiliates or any of
their respective employee benefit plans (or any trust forming a part thereof)
that, immediately prior to such Merger was maintained by the Company or any
subsidiary or affiliate of the Company, or (Y) any Person who, immediately prior
to such Merger had Beneficial Ownership of thirty-five percent (35%) or more of
the then outstanding voting securities of the Company, has Beneficial Ownership
of thirty-five percent (35%) or more of the combined voting power of the
outstanding voting securities or common stock of the Surviving Entity;


(iv)complete liquidation or dissolution of the Company (other than where assets
of the Company are transferred to or remain with subsidiaries of the Company);
or


(v)the sale or other disposition of all or substantially all of the assets of
the Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to a subsidiary or
affiliate of the Company unless, such sale or disposition constitutes a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company’s stockholders of the
stock of a subsidiary or affiliate of the Company or any other assets).


(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(g)“Committee” shall mean either the Compensation and Benefits Committee of the
Board, or a Subcommittee of such Committee duly appointed by the Board or the
Committee or any successor to the functions thereof.


(h)“Company” shall have the meaning set forth in the preamble hereto.


(i)“Company Stock” shall mean the Class A common stock, par value $.001 per
share of the Company.



3

--------------------------------------------------------------------------------




(j)“Date of Termination” shall mean (i) if Executive’s employment is terminated
by Executive’s death, the date of Executive’s death and (ii) if Executive’s
employment is terminated pursuant to Section 12(a)(ii)-(vi), the date of
termination of employment, as defined in Section 409(A) regulations under the
Code.


(k)For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition, (a) Executive is unable to perform Executive’s duties under
this Agreement with reasonable accommodation for 120 consecutive days, or 180
days during any twelve month period, as determined in accordance with this
Section, or (b) Executive is considered disabled for purposes of receiving /
qualifying for long term disability benefits under any group long term
disability insurance plan or policy offered by Company in which Executive
participates. The Disability of Executive will be determined by a medical doctor
selected by written agreement of Company and Executive upon the request of
either party by notice to the other, or (in the case of and with respect to any
applicable long term disability insurance policy or plan) will be determined
according to the terms of the applicable long term disability insurance policy /
plan. If Company and Executive cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether Executive has a
Disability. The determination of the medical doctor selected under this Section
will be binding on both parties. Executive must submit to a reasonable number of
examinations by the medical doctor making the determination of Disability under
this Section, and to other specialists designated by such medical doctor, and
Executive hereby authorizes the disclosure and release to Company of such
determination and all supporting medical records. If Executive is not legally
competent, Executive’s legal guardian or duly authorized attorney-in-fact will
act in Executive’s stead under this Section for the purposes of submitting
Executive to the examinations, and providing the authorization of disclosure,
required under this Section.


(l)“Executive” shall have the meaning set forth in the preamble hereto.


(m)“Good Reason” shall mean any of the events described herein that occur
without Executive’s prior written consent: (i) any reduction in Executive’s
Annual Base Salary, Target Bonus Percentage, or title except as permitted
hereunder, (ii) any failure to pay Executive’s compensation hereunder when due;
(iii) any material breach by the Company of a material term of this Agreement;
(iv) relocation of Executive’s primary workplace to a location that is more than
fifty (50) miles from the office where Executive is then assigned to work as
Executive’s principal office; (v) a transfer or reassignment to another
executive of material responsibilities that have been assigned to Executive (and
were not identified by the Company to be assigned only on an interim basis at
the time of assignment or thereafter) and generally are part of the
responsibilities and functions assigned to an Executive Vice President and
President of a business similar to Charter Business that is part of a public
corporation unless a Non-renewal Notice has been delivered to Executive at any
time within one hundred ninety (190) days prior to the end of the term of this
Agreement (in each case “(i)” through “(v)” only if Executive provides written
notice of such event within 30 days after the occurrence of such events, the
Company fails to retract and/or rectify the claimed Good Reason within 30 days
following Company’s receipt of timely written notice from Executive and
Executive terminates employment within 10 days of the expiration of such cure
period); (vi) if within six months after a Change of Control, Executive has not
received an offer from the surviving company to continue in Executive’s position
immediately prior to such Change of Control under at least the same terms and
conditions (except that the value of equity-based compensation after such Change
of Control need only be commensurate with the value of equity-based

4

--------------------------------------------------------------------------------




compensation given to executives with equivalent positions in the surviving
company, if any) as set herein; or (vii) the failure of a successor to the
business of the Company to assume the Company’s obligations under this Agreement
in the event of a Change of Control during its term.


(n)“Notice of Termination” shall have the meaning set forth in Section 15(b).


(o)“Non-renewal Notice” shall have the meaning set forth in Section 2.


(p) “Person” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934.


(q) “Term” shall have the meaning set forth in Section 2.


(r)“Voluntary” and “Voluntarily” in connection with Executive’s termination of
employment shall mean a termination of employment resulting from the initiative
of the Executive, excluding a termination of employment attributable to
Executive’s death or Disability. A resignation by Executive that is in response
to a communicated intent by the Company to discharge Executive other than for
Cause is not considered to be “Voluntary” and shall be considered to be a
termination by the Company for the purposes of this Agreement.


2.Employment Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment, under the terms and conditions hereof, for the period
(the “Term”) beginning on the Effective Date hereof and terminating upon the
earlier of (i) December 31, 2015 (the “Initial Term”) and (ii) the Date of
Termination. The Company may, in its sole disretion, extend the term of this
Agreement for additional one-year periods. If the Company fails to provide
Executive with at least one hundred eighty (180) days notice prior to the end of
the Initial Term or any extension thereof of the Company’s intent to not renew
this Agreement (the “Non-renewal Notice”), the Initial Term or any previous
extension thereof shall be extended one day for each day the Company does not
provide the Non-renewal Notice.


3.Position and Duties. Executive shall serve as Executive Vice President and
President, Commercial Services, with such responsibilities, duties and authority
as are customary for such role, including, but not limited to, overall
management responsibility for the Company’s services known as Charter Business.


4.Place of Performance. In connection with Executive’s employment during the
Term, Executive’s initial primary workplace shall be the Company’s offices in or
near Denver, Colorado except for necessary travel on the Company’s business.


5.Annual Base Salary. During the Term, Executive shall receive a base salary at
a rate not less than $618,000 per annum (the “Annual Base Salary”), less
standard deductions, paid in accordance with the Company’s general payroll
practices for executives, but no less frequently than monthly. The Annual Base
Salary shall compensate Executive for any official position or directorship of a
subsidiary or affiliate that Executive is asked to hold in the Company or its
subsidiaries or affiliates as a part of Executive’s employment responsibilities.
No less frequently than annually during the Term, the Committee, on advice of
the Company’s Chief Executive Officer, shall review the rate of Annual Base
Salary payable to Executive, and may, in its discretion, increase the rate of
Annual Base Salary payable hereunder; provided, however, that any increased rate
shall thereafter be the rate of “Annual Base Salary” hereunder.



5

--------------------------------------------------------------------------------




6.Bonus. Except as otherwise provided for herein, for each fiscal year or other
period consistent with the Company’s then-applicable normal employment practices
during which Executive is employed hereunder on the last day (the “Bonus Year”),
Executive shall be eligible to receive a bonus in an amount equal to 75% of
Executive’s Annual Base Salary (the “Target Bonus”) with the actual bonus payout
depending on the achievement of target levels of performance for that year (the
“Bonus. Payment of the Bonus shall be pursuant to, and as set forth in, the
terms of the Executive Bonus Plan as such Plan may be amended from time to time,
with such Bonus and other bonuses, if any, being paid on or before March 15 of
the year next following the Bonus Year.


7.Time and Efforts. During the Term, Executive shall devote substantially all of
his business time and efforts to the business and affairs of the
Company.  However, nothing in this Agreement shall preclude Executive from: (i)
serving on the boards of a reasonable number of trade associations and
charitable organizations, (ii) engaging in charitable activities and community
affairs, (iii) accepting and fulfilling a reasonable number of speaking
engagements, (iv) managing his personal investments and affairs and (v) serving
on the board of two (2) business entities approved by the Chief Executive
Officer; provided that such activities do not, either individually or in the
aggregate, interfere with the proper performance of his duties and
responsibilities hereunder; create a conflict of interest; or violate any
provision of this Agreement.


8.Benefits. Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites and plans as are generally provided by the Company to its senior
executives of comparable level and responsibility in accordance with the plans,
practices and programs of the Company, as amended from time to time; provided
that, Executive shall not participate in any severance plan of the Company.


9.Expenses. The Company shall reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive’s duties as an employee of the Company in accordance with the
Company’s generally applicable policies and procedures. Such reimbursement is
subject to the submission to the Company by Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time hereafter. In no event will an expense be reimbursed
later than the last day of the calendar year following the calendar in year in
which such expense is incurred.


10.Vacations. Executive shall be entitled to paid vacation in accordance with
the Company’s vacation policy as in effect from time to time provided that, in
no event shall Executive be entitled to less than three (3) weeks vacation per
calendar year. Executive shall also be entitled to paid holidays and personal
days in accordance with the Company’s practice with respect to same as in effect
from time to time.


11.Termination.


(a)Executive’s employment hereunder may be terminated by the Company, on the one
hand, or Executive, on the other hand, as applicable, without any breach of this
Agreement, under the following circumstances:


(i)Death. Executive’s employment hereunder shall automatically terminate upon
Executive’s death.



6

--------------------------------------------------------------------------------




(ii)Disability. If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 14th day after delivery of such notice to Executive, provided that within
the 14 days after such delivery, Executive shall not have returned to full-time
performance of Executive’s duties. Executive may provide notice to the Company
of Executive’s resignation on account of a bona fide Disability at any time.


(iii)Cause. The Company may terminate Executive’s employment hereunder for Cause
effectively immediately upon delivery of notice to Executive, taking into
account any procedural requirements set forth under Section 1(d) above.


(iv)Good Reason. Executive may terminate Executive’s employment herein for Good
Reason upon (i) satisfaction of any advance notice and other procedural
requirements set forth under Section 1(m) above for any termination pursuant to
Section 1(m)(i) through (v) or (ii) at least 30 days’ advance written notice by
the Executive for any termination pursuant to Section 1(m)(vi) through (vii).
(v)    Without Cause. The Company may terminate Executive’s employment hereunder
without Cause upon written notice to the Executive.
(vi)    Resignation Without Good Reason. Executive may resign Executive’s
employment without Good Reason upon at least fourteen (14) days’ written notice
to the Company.
(b)Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 11 (other than pursuant to Sections
11(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the applicable time
periods set forth in Sections 11(a)(ii)-(vi) above ( the “Notice Period”);
provided that, the Company may pay to Executive all Annual Base Salary, benefits
and other rights due to Executive during such Notice Period instead of employing
Executive during such Notice Period.


(c)Resignation from Representational Capacities. Executive hereby acknowledges
and agrees that upon Executive’s termination of employment with the Company for
whatever reason, Executive shall be deemed to have, and shall have in fact,
effectively resigned from all executive, director, offices, or other positions
with the Company or its affiliates at the time of such termination of
employment, and shall return all property owned by the Company and in
Executive’s possession, including all hardware, files and documents, at that
time.


(d)Termination in Connection with Change of Control. If Executive’s employment
is terminated by the Company without Cause or a Non-renewal Notice has been
delivered to Executive either upon or within thirty days before or thirteen (13)
months after a Change of Control, or prior to a Change of Control at the request
of a prospective purchaser whose proposed purchase would constitute a Change of
Control upon its completion, such termination or delivery of a Non-renewal
Notice shall be deemed to constitute a termination by the Company without Cause
and shall be deemed to have occurred immediately before such Change of Control
for purposes of this Agreement and the Plan.



7

--------------------------------------------------------------------------------




12.
Termination Pay



(a)Effective upon the termination of Executive’s employment, Company will be
obligated to pay Executive (or, in the event of Executive’s death, the
Executive’s designated beneficiary as defined below) only such compensation as
is provided in this Section 12, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan), approved by the Board. For purposes of this Section 12,
Executive’s designated beneficiary will be such individual beneficiary or trust,
located at such address, as Executive may designate by notice to Company from
time to time or, if Executive fails to give notice to Company of such a
beneficiary, Executive’s estate. Notwithstanding the preceding sentence, Company
will have no duty, in any circumstances, to attempt to open an estate on behalf
of Executive, to determine whether any beneficiary designated by Executive is
alive or to ascertain the address of any such beneficiary, to determine the
existence of any trust, to determine whether any person purporting to act as
Executive’s personal representative (or the
trustee of a trust established by Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee
(b)Termination by Executive for Good Reason or by Company without Cause. If
prior to expiration of the Term, Executive terminates his or her employment for
Good Reason, or if the Company terminates Executive’s employment other than for
Cause or Executive’s death or Disability (collectively, a “Clause (b)
Termination”), Executive will be entitled to receive, subject to the conditions
of this Agreement, the following:


(i)(A) all Annual Base Salary and Bonus duly payable under the applicable plan
for performance periods ending prior to the Date of Termination, but unpaid as
of the Date of Termination, plus (B) in consideration for Executive’s
obligations set forth in Sections 11, 12 and 13 hereof, an amount equal to two
(2) times the Executive’s then-current rate of Annual Base Salary and Target
Bonus, which total sum shall be payable immediately following the Date of
Termination in fifty-two (52) equal bi-weekly installments in accordance with
the Company’s normal payroll practices commencing with the next payroll date
immediately following the 30 day anniversary of the Date of Termination;
provided that, if a Change of Control occurs (or is deemed pursuant to Section
12(d) hereof to have occurred after such termination) during such twenty-four
(24) month period (and such Change of Control qualifies either as a “change in
the ownership or effective control” of the Company or a “change in the ownership
of a substantial portion of the assets” of the Company as such terms are defined
under Section 409A of the Code), any amounts remaining payable to Executive
hereunder shall be paid in a single lump sum immediately upon such Change of
Control;


(ii)all reasonable expenses Executive has incurred in the pursuit of Executive’s
duties under this Agreement through the Date of Termination which are payable
under and in accordance with this Agreement, which amount will be paid within
thirty (30) days after the submission by Executive of properly completed
reimbursement requests on the Company’s standard forms, provided that, in no
event will an expense be reimbursed later than the last day of the calendar year
following the calendar year in which such expense is incurred;


(iii)a lump sum payment (net after deduction of taxes and other required
withholdings) equal to twenty-four (24) times the monthly cost, at the time
Executive’s employment terminated, for Executive to receive under COBRA the paid
coverage for health, dental and vision benefits then being provided for
Executive at the Company’s cost at the time Executive’s employment terminated.
This amount will be paid on the next

8

--------------------------------------------------------------------------------




payroll date immediately following the 30 day anniversary of the Date of
Termination and will not take into account future increases in costs during the
applicable time period;


(iv)vesting of equity awards as provided in the applicable award agreement and
plan; and


(v)pay the cost of up to twelve (12) months, as required, of executive-level
outplacement services (which provides as part of the outplacement services the
use of an office and secretarial support as near as reasonably practicable to
Executive’s residence), provided that, in no event will an expense be reimbursed
later than the last day of the calendar year following the calendar year in
which such expense is incurred;.


(c)The Executive shall not be required to mitigate the amount of any payments
provided in Section 12, by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 12 be reduced by any
compensation earned by Executive as a result of employment by another company or
business, or by profits earned by Employee from any other source at any time
before or after the date of Termination, so long as Executive is not in breach
of the Agreement.


(d)Termination by Executive without Good Reason or by Company for Cause. If
prior to the expiration of the Term or thereafter, Executive Voluntarily
terminates Executive’s employment prior to expiration of the Term without Good
Reason or if Company terminates this Agreement for Cause, Executive will be
entitled to receive Executive’s then-existing Annual Base Salary only through
the date such termination is effective in accordance with regular payroll
practices and will be reimbursed for all reasonable expenses Executive has
incurred in the pursuit of Executive’s duties under this Agreement through the
date of termination which are payable under and in accordance with this
Agreement; any unvested options and shares of restricted stock shall terminate
as of the date of termination unless otherwise provided for in any applicable
plan or award agreement, and Executive shall be entitled to no other
compensation, bonus, payments or benefits except as expressly provided in this
paragraph.


(e)Termination upon Disability or Death. If Executive’s employment shall
terminate by reason of Executive’s Disability (pursuant to Section 11(a)(ii)) or
death (pursuant to Section 11(a)(i)), the Company shall pay to Executive, in a
lump sum cash payment following the Date of Termination, all unpaid Annual Base
Salary through the Date of Termination in accordance with regular payroll
practices and the Bonus previously earned for a performance period ending prior
to the Date of Termination, but unpaid as of the Date of Termination, and the
pro rata portion of the Bonus for such year (when and as such Bonuses are paid
to other senior executives of the Company) for the Performance Period in which
the termination occurred. In the case of Disability, if there is a period of
time during which Executive is not being paid Annual Base Salary and not
receiving long-term disability insurance payments, the Company shall make
interim payments equal to such unpaid disability insurance payments to Executive
until commencement of disability insurance payments; provided that, to the
extent required to avoid the tax consequences of Section 409A of the Code, as
determined by independent tax counsel, the first payment shall cover all
payments scheduled to be made to Executive during the first six (6) months after
the date Executive’s employment terminates, and the first such payment shall be
delayed until the day that is six (6) months after the date Executive’s
employment terminates.


(f)Benefits. Except as otherwise required by law, Executive’s accrual of, and
participation in plans providing for, the Benefits will cease at the effective
Date of the Termination of employment.



9

--------------------------------------------------------------------------------




(g)Conditions To Payments. To be eligible to receive (and continue to receive)
and retain the payments and benefits described in Sections 12(b)(i) and 12(e),
Executive must comply with the provisions of Sections 14, 15 and 16. In
addition, to be eligible to receive (and continue to receive) and retain the
payments and benefits described in Sections 12(b) and 12(e) Executive (or
Executive’s executor and personal representatives in case of death) must execute
and deliver to Company, and comply with, an agreement, in form and substance
reasonably satisfactory to Company, effectively releasing and giving up all
claims Executive may have against Company or any of its subsidiaries or
affiliates (and each of their respective controlling shareholders, employees,
directors, officers, plans, fiduciaries, insurers and agents) arising out of or
based upon any facts or conduct occurring prior to that date. The agreement will
be prepared by Company, will be based upon the standard form (if any) then being
utilized by Company for executive separations when severance is being paid, and
will be provided to Executive at the time Executive’s employment is terminated
or as soon as administratively practicable thereafter (not to exceed five (5)
business days). The agreement will require Executive to consult with Company
representatives, and voluntarily appear as a witness for trial or deposition
(and to prepare for any such testimony) in connection with, any claim which may
be asserted by or against Company, any investigation or administrative
proceeding, any matter relating to a franchise, or any business matter
concerning Company or any of its transactions or operations. It is understood
that the final document may not contain provisions specific to the release of a
federal age discrimination claim if Executive is not at least forty (40) years
of age, and may be changed as Company’s chief legal counsel considers necessary
and appropriate to enforce the same, including provisions to comply with changes
in applicable laws and recent court decisions. Payments under and/or benefits
provided by Section 12 will not continue to be made unless and until Executive
executes and delivers that agreement to Company within twenty-one (21) days
after delivery of the document (or such lesser time as Company’s chief legal
counsel may specify in the document) and all conditions to the effectiveness of
that agreement and the releases contemplated thereby have been satisfied
(including without limitation the expiration of any applicable revocation period
without revoking acceptance).


(h)Termination Following Expiration. Executive shall not be entitled to any
severance payment under this Agreement or otherwise upon a termination following
the expiration of the term of this Agreement except as may result from a
termination by the Company without Cause as provided in Section 11(d).


(i)Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration, subject to the terms of any agreement containing a
general release provided by Executive.


(j)Definitions. For purposes of this Section 12, the terms “termination of
employment” or “terminate” when used in the context of termination of employment
shall mean separation from service with the Company and its affiliates as the
terms “separation from service” and “affiliate” are defined in Section 409A of
the Code or the regulations thereunder.


(k)Notwithstanding anything to the contrary in this Section 12, any of the
benefits described in this Section 12 that are due to be paid or awarded during
the first six-(6) months after the Date of Termination shall, to the extent
required to avoid the additional taxes and penalties imposed under Section 409A
of the Code (as determined by independent tax counsel), be suspended for six
months and paid on the day after the sixth month anniversary of the Date of
Termination. All installment payments shall be considered to be a series of
separate payments.



10

--------------------------------------------------------------------------------




13.
Excess Parachute Payment.



(a)Anything in this Agreement or the Plan to the contrary notwithstanding, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of Executive by the Company (within the meaning of Section 280G of
the Code and the regulations thereunder), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (the
“Total Payments”) is or will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), then the Total Payments shall be reduced
(but not below zero) to the Safe Harbor Amount (as defined below). For purposes
of this Agreement, the term “Safe Harbor Amount” means the largest portion of
the Total Payments that would result in no portion of the Total Payments being
subject to the Excise Tax. Unless Executive shall have given prior written
notice specifying a different order to the Company to effectuate the foregoing,
the Company shall reduce or eliminate the Total Payments, by first reducing or
eliminating the portion of the Total Payments which are payable in cash and then
by reducing or eliminating non-cash payments in such order as to provide
Executive the largest amount of payments possible. Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation.


(b)The determination of whether the Total Payments shall be reduced as provided
in Section 13(a) and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by Company from among the ten largest
accounting firms in the United States or by qualified independent tax counsel
(the “Determining Party”); provided that, Executive shall be given advance
notice of the Determining Party selected by the Company, and shall have the
opportunity to reject the selection, within two business days of being notified
of the selection, on the basis of that Determining Party’s having a conflict of
interest or other reasonable basis, in which case the Company shall select an
alternative auditing firm among the ten largest accounting firms in the United
States or alternative independent qualified tax counsel, which shall become the
Determining Party. Such Determining Party shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) days of the
termination of Executive’s employment or at such other time mutually agreed by
the Company and Executive. If the Determining Party determines that no Excise
Tax is payable by Executive with respect to the Total Payments, it shall furnish
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to any such payments and, absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
Executive. If the Determining Party determines that an Excise Tax would be
payable, the Company shall have the right to accept the Determination as to the
extent of the reduction, if any, pursuant to Section 13(a), or to have such
Determination reviewed by another accounting firm selected by the Company, at
the Company’s expense. If the two accounting firms do not agree, a third
accounting firm shall be jointly chosen by the Executive Party and the Company,
in which case the determination of such third accounting firm shall be binding,
final and conclusive upon the Company and Executive.


(c)If, notwithstanding any reduction described in this Section 13, the IRS
determines that Executive is liable for the Excise Tax as a result of the
receipt of any of the Total Payments or otherwise, then Executive shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that Executive challenges the final IRS
determination, a final judicial determination, a portion of the Total Payments
equal to the “Repayment Amount.” The Repayment Amount with respect to the
payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive’s net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized. The Repayment Amount shall be zero if a Repayment Amount of more than
zero would not result in

11

--------------------------------------------------------------------------------




Executive’s net after-tax proceeds with respect to the Total Payments being
maximized. If the Excise Tax is not eliminated pursuant to this paragraph, the
Executive shall pay the Excise Tax.


(d)Notwithstanding any other provision of this Section 13, if (i) there is a
reduction in the Total Payments as described in this Section 13, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those payments or benefits which were reduced pursuant to this Section 13 as
soon as administratively possible after Executive pays the Excise Tax (but not
later than March 15 following the calendar year of the IRS determination) so
that Executive’s net after-tax proceeds with respect to the Total Payments are
maximized.


14.
Competition/Confidentiality.



(a)Acknowledgments by Executive. Executive acknowledges that (a) during the Term
and as a part of Executive’s employment, Executive has been and will be afforded
access to Confidential Information (as defined below); (b) public disclosure of
such Confidential Information could have an adverse effect on the Company and
its business; (c) because Executive possesses substantial technical expertise
and skill with respect to the Company’s business, Company desires to obtain
exclusive ownership of each invention by Executive while Executive is employed
by the Company, and Company will be at a substantial competitive disadvantage if
it fails to acquire exclusive ownership of each such invention by Executive; and
(d) the provisions of this Section 14 are reasonable and necessary to prevent
the improper use or disclosure of Confidential Information and to provide
Company with exclusive ownership of all inventions and works made or created by
Executive.


(b)Confidential Information. (i) The Executive acknowledges that during the Term
Executive will have access to and may obtain, develop, or learn of Confidential
Information (as defined below) under and pursuant to a relationship of trust and
confidence. The Executive shall hold such Confidential Information in strictest
confidence and never at any time, during or after Executive’s employment
terminates, directly or indirectly use for Executive’s own benefit or otherwise
(except in connection with the performance of any duties as an employee
hereunder) any Confidential Information, or divulge, reveal, disclose or
communicate any Confidential Information to any unauthorized person or entity in
any manner whatsoever.


(ii)As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to
Company learned by the Executive during the Term or as a result of Executive’s
employment with Company:


(A)information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;



12

--------------------------------------------------------------------------------




(E)information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;


(F)information concerning the Company’s employees, officers, directors and
shareholders; and


(G)any other trade secret or information of a confidential or proprietary
nature.


(iii)Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Executive to be
for the benefit of the Company, and will, at Company’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Executive may at any
time have within his possession or control that contain any Confidential
Information.


(iv)Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Executive or which has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligation such third party
has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.


(v)Executive will not remove from the Company’s premises (except to the extent
such removal is for purposes of the performance of Executive’s duties at home or
while traveling, or except as otherwise specifically authorized by Company) any
Company document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form (collectively,
the “Proprietary Items”). Executive recognizes that, as between Company and
Executive, all of the Proprietary Items, whether or not developed by Executive,
are the exclusive property of the Company. Upon termination of Executive’s
employment by either party, or upon the request of Company during the Term,
Executive will return to Company all of the Proprietary Items in Executive’s
possession or subject to Executive’s control, including all equipment (e.g.,
laptop computers, cell phone, portable e-mail devices, etc.), documents, files
and data, and Executive shall not retain any copies, abstracts, sketches, or
other physical embodiment of any such Proprietary Items.


15.
Proprietary Developments.



(a)Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to

13

--------------------------------------------------------------------------------




as “Developments”), made, conceived, developed, or created by Executive (alone
or in conjunction with others, during regular work hours or otherwise) during
Executive’s employment which may be directly or indirectly useful in, or relate
to, the business conducted or to be conducted by the Company will be promptly
disclosed by Executive to Company and shall be Company’s exclusive property. The
term “Developments” shall not be deemed to include inventions, products,
discoveries, improvements, processes, methods, computer software programs,
models, techniques, or formulae which were in the possession of Executive prior
to the Term. Executive hereby transfers and assigns to Company all proprietary
rights which Executive may have or acquire in any Developments and Executive
waives any other special right which the Executive may have or accrue therein.
Executive will execute any documents and to take any actions that may be
required, in the reasonable determination of Company’s counsel, to effect and
confirm such assignment, transfer and waiver, to direct the issuance of patents,
trademarks, or copyrights to Company with respect to such Developments as are to
be Company’s exclusive property or to vest in Company title to such
Developments; provided, however, that the expense of securing any patent,
trademark or copyright shall be borne by Company. The parties agree that
Developments shall constitute Confidential Information.


(b)“Work Made for Hire.” Any work performed by Executive during Executive’s
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Company. In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Company
all of Executive’s right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.


16.
Non-Competition and Non-Interference.



(a)Acknowledgments by Executive. Executive acknowledges and agrees that: (a) the
services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 16 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Executive’s ability to earn a living.


(b)Covenants of Executive. For purposes of this Section 16, the term “Restricted
Period” shall mean the period commencing as of the date of this Agreement and
terminating on the second anniversary (or, in the case of Section 16(b)(iii),
the first anniversary and in the case of a Clause b Termination resulting in
payments of one times Base Salary and Target Bonus under Section 12(b)(i)(B)(x)
of this Agreement, the first anniversary), of the date Executive’s employment
terminated provided that the “Restricted Period” also shall encompass any period
of time from whichever anniversary date is applicable until and ending on the
last date Executive is to be paid any payment under Section 12 hereof. In
consideration of the acknowledgments by Executive, and in consideration of the
compensation and benefits to be paid or provided to Executive by Company,
Executive covenants and agrees that during the Restricted Period, the Executive
will not, directly or indirectly, for Executive’s own benefit or for the benefit
of any other person or entity other than the Company:


(i)in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Executive then lives or conducts such
activities); perform any work as an employee, consultant (other than as a member
of a professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where
Executive has no direct role in such professional consultancy and maintains the
confidentiality of

14

--------------------------------------------------------------------------------




all information acquired by Executive during his or her employment with the
Company), contractor, or in any other capacity with, a Competitive Business;
directly or indirectly invest or own any interest in a Competitive Business
(regardless of where Executive then lives or conducts such activities); or
directly or indirectly provide any services or advice to a any business, person
or entity who or which is engaged in a Competitive Business (other than as a
member of a professional consultancy, law firm, accounting firm or similar
professional enterprise that has been retained by the Competitive Business and
where Executive has no direct role in such professional consultancy and
maintains the confidentiality of all information acquired by Executive during
his or her employment with the Company). A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business; owns or operates a cable television system; provides direct
television or any satellite-based, telephone system-based, internet-based or
wireless system for delivering television, music or other entertainment
programming (other than as an ancillary service, such as cellular telephone
providers); provides telephony services using any wired connection or fixed (as
opposed to mobile) wireless application; provides data or internet access
services; or offers, provides, markets or sells any service or product of a type
that is offered or marketed by or directly competitive with a service or product
offered or marketed by the Company at the time Executive’s employment
terminates; or who or which in any case is preparing or planning to do so. The
provisions of this Section 20 shall not be construed or applied (i) so as to
prohibit Executive from owning investments as approved by the Chief Executive
Officer of the Company, in his sole discretion or not more than five percent
(5%) of any class of securities that is publicly traded on any national or
regional securities exchange, as long as Executive’s investment is passive and
Executive does not lend or provide any services or advice to such business or
otherwise violate the terms of this Agreement in connection with such
investment; or (ii) so as to prohibit Executive from working as an employee,
consultant or contractor in the cable television business for a company/business
that owns or operates cable television franchises (by way of current example
only, Time Warner, Cablevision, Cox or Comcast), provided that the
company/business is not providing cable services in any political subdivision/
geographic area where the Company has a franchise or provides cable services
(other than nominal overlaps of service areas) and the company/business is
otherwise not engaged in a Competitive Business, and provided Executive does not
otherwise violate the terms of this Agreement in connection with that work;


(ii)contact, solicit or provide any service or product of a type offered by, or
competitive with, any product or service provided by the Company to any person
or entity that was a customer franchisee, or prospective customer of the Company
at any time during Executive’s employment (a prospective customer being one to
whom the Company had made a business proposal within twelve (12) months prior to
the time Executive’s employment terminated); or directly solicit or encourage
any customer, franchisee or subscriber of the Company to purchase any service or
product of a type offered by or competitive with any product or service provided
by the Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or


(iii)solicit or recruit for employment, any person or persons who are employed
by Company or any of its subsidiaries or affiliates, or who were so employed at
any time within a period of six (6) months immediately prior to the date
Executive’s employment terminated, or otherwise interfere with the relationship
between any such person and the Company; nor will the Executive assist anyone
else in recruiting any such employee to work for another company or business or
discuss with any such person his or her leaving the employ of the Company or
engaging in a business activity in competition with the Company. This provision
shall not apply to secretarial, clerical, custodial or maintenance employees.

15

--------------------------------------------------------------------------------




If Executive violates any covenant contained in this Section 16, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
(c)Provisions Pertaining to the Covenants. Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 16 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Executive’s employment terminates. It is agreed that the Executive’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Executive’s breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder. If any provision
of Sections 14, 15 or 16 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Company the maximum restriction on
Executive’s activities permitted by applicable law in such circumstances.
Company’s failure to exercise its rights to enforce the provisions of this
Agreement shall not be affected by the existence or non existence of any other
similar agreement for anyone else employed by Company or by Company’s failure to
exercise any of its rights under any such agreement.


(d)Notices. In order to preserve Company’s rights under this Agreement, Company
is authorized to advise any potential or future employer, any third party with
whom Executive may become employed or enter into any business or contractual
relationship with, and any third party whom Executive may contact for any such
purpose, of the existence of this Agreement and its terms, and Company shall not
be liable for doing so.


(e)Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury that would be suffered by Company as a result of a breach of the
provisions of this Agreement (including any provision of Sections 14, 15 and 16)
would be irreparable and that an award of monetary damages to Company for such a
breach would be an inadequate remedy. Consequently, Company will have the right,
in addition to any other rights it may have, to obtain injunctive relief to
restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and Company will not be obligated to post bond
or other security in seeking such relief. Without limiting Company’s rights
under this Section or any other remedies of Company, if Executive breaches any
of the provisions of Sections 18, 19 or 20, Company will have the right to cease
making any payments otherwise due to Executive under this Agreement.


(f)Covenants of Sections 14, 15 and 16 are Essential and Independent Covenants.
The covenants by Executive in Sections 14, 15 and 16 are essential elements of
this Agreement, and without Executive’s agreement to comply with such covenants,
Company would not have entered into this Agreement or employed Executive.
Company and Executive have independently consulted their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
Company. Executive’s covenants in Sections 14, 15 and 16 are independent
covenants and the existence of any claim by Executive against Company, under
this Agreement or otherwise, will not excuse Executive’s breach of any covenant
in Section 14, 15 or 16. If Executive’s employment hereunder is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of Executive in Sections 14, 15 and 16.
The Company’s right to enforce the covenants in Sections 14, 15 and 16 shall not
be adversely affected or limited by the Company’s failure to have an agreement
with

16

--------------------------------------------------------------------------------




another employee with provisions at least as restrictive as those contained in
Sections 14, 15 or 16, or by the Company’s failure or inability to enforce (or
agreement not to enforce) in full the provisions of any other or similar
agreement containing one or more restrictions of the type specified in Sections
14, 15 and 16 of this Agreement.


17.
Executive’s Representations And Further Agreements.



(a)
Executive represents, warrants and covenants to Company that:



(i)Neither the execution and delivery of this Agreement by Executive nor the
performance of any of Executive’s duties hereunder in accordance with the
Agreement will violate, conflict with or result in the breach of any order,
judgment, employment contract, agreement not to compete or other agreement or
arrangement to which Executive is a party or is subject;


(ii)On or prior to the date hereof, Executive has furnished to Company true and
complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive’s employment or business pursuits, that have current application to
Executive;


(iii)Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, Executive has been given a reasonable time to review it and has
consulted with counsel of Executive’s choice; and


(iv)Executive has not provided, nor been requested by Company to provide, to
Company, any confidential or non-public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive’s employment.


(b)During and subsequent to expiration of the Term, the Executive will cooperate
with Company, and furnish any and all complete and truthful information,
testimony or affidavits in connection with any matter that arose during the
Executive’s employment, that in any way relates to the business or operations of
the Company or any of its parent or subsidiary corporations or affiliates, or of
which the Executive may have any knowledge or involvement; and will consult with
and provide information to Company and its representatives concerning such
matters. Executive shall fully cooperate with Company in the protection and
enforcement of any intellectual property rights that relate to services
performed by Executive for Company, whether under the terms of this Agreement or
prior to the execution of this Agreement. This shall include without limitation
executing, acknowledging, and delivering to Company all documents or papers that
may be necessary to enable Company to publish or protect such intellectual
property rights. Subsequent to the Term, the parties will make their best
efforts to have such cooperation performed at reasonable times and places and in
a manner as not to unreasonably interfere with any other employment in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring the Executive to provide any testimony, sworn statement
or declaration that is not complete and truthful. If Company requires the
Executive to travel outside the metropolitan area in the United States where the
Executive then resides to provide any testimony or otherwise provide any such
assistance, then Company will reimburse the Executive for any reasonable,
ordinary and necessary travel and lodging expenses incurred by Executive to do
so provided the Executive submits all documentation required under Company’s
standard travel expense reimbursement policies and as otherwise may be required
to satisfy any



17

--------------------------------------------------------------------------------




requirements under applicable tax laws for Company to deduct those expenses.
Nothing in this Agreement shall be construed or interpreted as requiring the
Executive to provide any testimony or affidavit that is not complete and
truthful.
18.Mutual Non-Disparagement. Neither the Company nor Executive shall make any
oral or written statement about the other party which is intended or reasonably
likely to disparage the other party, or otherwise degrade the other party’s
reputation in the business or legal community or in the telecommunications
industry.


19.Foreign Corrupt Practices Act. Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977 (“FCPA”), as amended, which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder. When any
representative, employee, agent, or other individual or organization associated
with Executive is required to perform any obligation related to or in connection
with this Agreement, the substance of this section shall be imposed upon such
person and included in any agreement between Executive and any such person.
Failure by Executive to comply with the provisions of the FCPA shall constitute
a material breach of this Agreement and shall entitle the Company to terminate
Executive’s employment for Cause.


20.Purchases and Sales of the Company’s Securities. Executive has read and
agrees to comply in all respects with the Company’s Securities Trading Policy
regarding the purchase and sale of the Company’s securities by employees, as
such Policy may be amended from time to time. Specifically, and without
limitation, Executive agrees that Executive shall not purchase or sell stock in
the Company at any time (a) that Executive possesses material non-public
information about the Company or any of its businesses; and (b) during any
“Trading Blackout Period” as may be determined by the Company as set forth in
the Policy from time to time.


21.
Indemnification.



(a)If Executive is made a party or is threatened to be made a party or is
otherwise involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter, a “proceeding”), by reason of the
fact that he or she is or was a director or an officer of the Company or is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan
(hereinafter, a “Covered Person”), whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Delaware General Corporation Law, as the same exists or
may hereafter be amended, against all expense, liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Covered Person in
connection therewith; provided, however, that, except as provided in Section
21(e) hereof with respect to proceedings to enforce rights to indemnification,
the Company shall indemnify any such Covered Person in connection with a
proceeding (or part thereof) initiated by such Covered Person only if such
proceeding (or part thereof) was authorized by the Board.


(b)The Company shall pay the expenses (including attorneys’ fees) incurred by
Executive in defending any such proceeding in advance of its final disposition
(hereinafter, an “advancement of expenses”), provided, however, that, if the
Delaware General Corporation Law

18

--------------------------------------------------------------------------------




so requires, an advancement of expenses incurred by Executive in his or her
capacity as such shall be made only upon delivery to the Company of an
undertaking (hereinafter, an “Undertaking”), by or on behalf of such Executive,
to repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (hereinafter, a
“Final Adjudication”) that Executive was not entitled to be indemnified for such
expenses under this Section 21 or otherwise. The rights to indemnification and
to the advancement of expenses conferred in Subsections 21(a) and (b) hereof
shall be contract rights and such rights shall continue even after Executive
ceases to be employed by the Company and shall inure to the benefit of
Executive’s heirs, executors and administrators.


(c)If a claim under Section 21(a) or (b) hereof is not paid in full by the
Company within sixty (60) days after a written claim therefore has been received
by the Company, except in the case of a claim for an advancement of expenses, in
which case the applicable period shall be twenty (20) days, Executive may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim. If Executive is successful in whole or in part in any such suit, or
in a suit brought by the Company to recover an advancement of expenses pursuant
to the terms of an Undertaking, Executive shall be entitled to be paid also the
expense of prosecuting or defending such suit. In (i) any suit brought by
Executive to enforce a right to indemnification hereunder (but not in a suit
brought by Executive to enforce a right to an advancement of expenses) it shall
be a defense that, and (ii) any suit brought by the Company to recover an
advancement of expenses pursuant to the terms of an Undertaking, the Company
shall be entitled to recover such expenses upon a final adjudication that,
Executive has not met the applicable standard for indemnification set forth in
the Delaware General Corporation Law. To the fullest extent permitted by law,
neither the failure of the Company (including its disinterested directors,
committee thereof, independent legal counsel or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of
Executive is proper in the circumstances because the Executive has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Company (including its disinterested
directors, committee thereof, independent legal counsel or its stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption that Executive has not met the applicable standard of conduct or, in
the case of such a suit brought by Executive, be a defense to such suit. In any
suit brought by Executive to enforce a right to indemnification or to an
advancement of expenses hereunder, or brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that Executive is not entitled to be indemnified, or to such advancement
of expenses, under this Section 25 or otherwise shall, to the extent permitted
by law, be on the Company.


(d)The rights to indemnification and to the advancement of expenses conferred in
this Section 21 shall not be exclusive of any other right of indemnification
which Executive or any other person may have or hereafter acquire by any
statute, the Company’s Certificate of Incorporation or Bylaws, agreement, vote
of stockholders or disinterested directors or otherwise, including all rights of
indemnification provided by the Indemnification Agreement entered into by
Executive and the Company dated as of the date of this Employment Agreement.


(e)The Company may maintain insurance, at its expense, to protect itself and any
director, officer, employee or agent of the Company or another corporation,
partnership, joint venture, trust or other enterprise against any expense,
liability or loss, whether or not the Company would have the power to indemnify
such person against such expense, liability or loss under the Delaware General
Corporation Law.



19

--------------------------------------------------------------------------------




22.Withholding. Anything to the contrary notwithstanding, all payments required
to be made by Company hereunder to Executive or his estate or beneficiary shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to applicable law or regulation.


23.Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three days after being sent via U.S. certified mail, return receipt
requested; or (c) the day after being sent via by overnight courier, in each
case when such notice is properly addressed to the following address and with
all postage and similar fees having been paid in advance:


If to the Company:    Charter Communications, Inc.
Attn: General Counsel
400 Atlantic Street
Stamford, CT 06901


If to Executive:        Donald Detampel
To the address of the Executive on file with the Company
Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.
24.Binding Effect. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns.
25.     Entire Agreement. This Agreement constitutes the entire agreement
between the listed parties with respect to the subject matter described in this
Agreement and supersedes all prior agreements, understandings and arrangements,
both oral and written, between the parties with respect to such subject matter,
except to the extent said agreements, understandings and arrangements are
referenced or referred to in this Agreement. This Agreement may not be modified,
amended, altered or rescinded in any manner, except by written instrument signed
by both of the parties hereto; provided, however, that the waiver by either
party of a breach or compliance with any provision of this Agreement shall not
operate nor be construed as a waiver of any subsequent breach or compliance.
26.    Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement provided that the provisions held illegal, invalid or
unenforceable does not reflect or manifest a fundamental benefit bargained for
by a party hereto.
27.    Assignment. Subject to the Executive’s right to terminate in the event of
a Change of Control hereunder, this Agreement can be assigned by the Company
only to a company that controls, is controlled by, or is under common control
with the Company and which assumes all of the Company’s obligations hereunder.
The duties and covenants of Executive under this Agreement, being personal, may
not be assigned or delegated except that Executive may assign payments due
hereunder to a trust established for the benefit of Executive’s family or to
Executive’s estate or to any partnership or trust entered into by Executive
and/or Executive’s immediate family members (meaning, Executive’s spouse and
lineal descendants). This agreement shall be binding in all respects on
permissible assignees.

20

--------------------------------------------------------------------------------




28.    Notification. In order to preserve the Company’s rights under this
Agreement, the Company is authorized to advise any third party with whom
Executive may become employed or enter into any business or contractual
relationship with, or whom Executive may contact for any such purpose, of the
existence of this Agreement and its terms, and the Company shall not be liable
for doing so.
29.    Choice of Law/Jurisdiction. This Agreement is deemed to be accepted and
entered into in St. Louis County, Missouri. Executive and the Company intend and
hereby acknowledge that jurisdiction over disputes with regard to this
Agreement, and over all aspects of the relationship between the parties hereto,
shall be governed by the laws of the State of Missouri without giving effect to
its rules governing conflicts of laws. Executive agrees that in any suit to
enforce this Agreement, or as to any dispute that arises between the Company and
the Executive regarding or relating to this Agreement and/or any aspect of
Executive’s employment relationship with Company, venue and jurisdiction are
proper in the County of St. Louis, and (if federal jurisdiction exists) the
United States District Court for the Eastern District of Missouri in St. Louis,
and Executive waives all objections to jurisdiction and venue in any such forum
and any defense that such forum is not the most convenient forum.
30.    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.
31.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
32.    Section 409A Compliance. The Company and Executive intend that the
provisions of this Agreement comply with the requirements of Code Section 409A
and the regulations and guidance issued thereunder and be interpreted in
accordance therewith. Executive will not have any discretion to designate the
taxable year of payment of any amounts subject to Section 409A under any
provision of this Agreement.
    
    

21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
CHARTER COMMUNICATIONS, INC.


By:     /s/ Thomas M. Rutledge        
Thomas M. Rutledge
President and Chief Executive Officer


EXECUTIVE




/s/ Donald Detampel            
Name:        Donald Detampel



22